DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/604,528 application filed October 10, 2019, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 6, 11-12, 19, 22-23, 27-28, 30, 34-40, and 54 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” [In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966].  The preceding refers to the product-by-process recited in instant claim 28.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6, 11-12, 19, 22-23, 27-28, 30, 34-40, and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "strong" in claims 1-2, 34, and 54 is a relative term which renders the claim indefinite.  The term "strong" is not defined by the claim, the specification does not provide a standard for ascertaining the Strong in the context of the claim appears to mean ionizing freely in solution, but the degree of ionization (or dissociation) is not clear.  Therefore, the metes and bounds of the claimed invention cannot be determined.
Claim 34 recites the limitation "the zeolitic microsphere material" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.
Claims 38 and 39 recites the limitation "the zeolitic microspheric material" in various lines.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 22, 27-28, 30, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macedo (US 6,319,393 B1).
Macedo discloses a FCC catalyst comprised of a modified alumina additive in an amount “from about 2 to 80 weight percent, preferably about 3 to 55 weight percent, and more particularly about 3 to 35 weight percent” [column 4, lines 21-24] and “about 5 to 50 weight percent of at least one crystalline, zeolitic aluminosilicate. Examples of suitable zeolites include zeolites X, Y, A, and L, ZSM-5 and equivalents” [column 4, lines 26-30].  The modified alumina may be a hydrated alumina [see column 2, lines 58-61: “[f]or modified alumina as additives in fluidizable cracking catalysts, it is recommended that use be made of hydrated alumina in the particulate form,” wherein the hydrated alumina comprises “aluminum hydroxides as well as aluminum hydroxide-oxides. Examples include gibbsite, flash-calcined gibbsite, boehmite, and bayerite” in column 2, lines 50-54].  Note that Macedo does not explicitly disclose that the modified alumina comprises “a strong Lewis site density of less than about 70 mol/g.”  However, the instant specification discloses “an alumina that includes a strong Lewis site density of less than 70 mol/g. In some embodiments, the alumina is derived from flash calcined gibbsite” [paragraph 0017].  Since the alumina of Macedo is derived from the same flash-calcined gibbsite as the instant application, it is expected that the modified alumina has the required Lewis site density.  Further note similar calcining conditions between Macedo and the instant application [compare column 3, lines 36-40: “[w]hen the washed and dried alumina is subjected to a calcination separately, i.e., prior to the catalyst preparation, it is conveniently carried out at a temperature in the range of about 300o to 12000 C” and, more particularly, “[s]uitable temperature ranges for pre-calcining the modified aluminas, and hence for obtaining aluminas having different LOIs, include: 300o-450o C., 450o-850o C., and 850o-1200o C” to paragraph 0052 of the instant specification: “calcining is conducted at a temperature of from about 500oC to about 750oC” – note, also, caveat in column 4, lines 57-60 of Macedo: “[c]alcining of the modified aluminas can take place before or during the preparation of the catalysts, or during use of the catalysts as discussed above”].  Last, with respect to the microspherical limitation, note that Macedo discloses spray drying the modified alumina [column 3, lines 23-25].  Further note that the instant application discloses that microspheres are made by spray-drying in paragraph 0057 of the specification: “a slurry containing zeolite and one or more binders is made and spray-dried to yield microspheres…”
With respect to claim 2, see the preceding concerning flash-calcined gibbsite.
With respect to claim 6, note that Macedo discloses that the modified alumina may be a hydrated alumina [see column 2, lines 58-61: “[f]or practical reasons, i.e., with a view to subsequent use of the modified alumina as additives in fluidizable cracking catalysts, it is recommended that use be made of hydrated alumina in the particulate form”].  Therefore, hydrated flash calcined gibbsite would have been obvioius to one of ordinary skill in the art.
With respect to claim 27, Macedo discloses “[t]he catalyst further contains a matrix. Use may be made of all the appropriate matrix materials for such catalysts, such as silica, alumina, silica-alumina…” [column 4, lines 48-51] in amounts such as 37 wt % [see Table I – Kaolin wt % for Catalyst A; note that kaolin is also mentioned as a matrix material]. 
With respect to claim 30, note that Macedo discloses “[e]xamples of suitable zeolites include zeolites X, Y,…Preference is given to zeolites Y and hydrothermally and/or chemically modified versions thereof, such as USY (Ultrastable Y) zeolites, described in, int. al., U.S. Pat. No. 3,293,192…” [column 4, lines 26-34].  Note that Maher et al (i.e., US 3,293,192) discloses that USY zeolites have a Na2O concentration of 0.01 to 1 wt % [see Table 1 therein].  The preparation of USY zeolite includes “selecting a suitable zeolitic material and base exchanging (i.e., ion-exchanging – Examiner’s insertion) the zeolite with an ammonium salt, amine salt, or other salt which on calcination decomposes to leave appreciable portions of the zeolite in the hydrogen form” [column 3, lines 15-19].
Claims 11-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macedo (US 6,319,393 B1) in view of Yang (US 2007/0098611).
Macedo does not appear to disclose that the flash calcined gibbsite is doped “with salts of lanthanum, strontium, or bismuth.”
However, Yang, which is concerned with flash calcined gibbsite as a catalyst support, discloses “it is well known that adding a stabilizing metal, such as lanthanum, to alumina, a process also known as metal-doping, can stabilize the alumina structure” [paragraph 0007] and “[t]o prevent sintering of catalytic metals, the unstable support is doped with a stabilizing material…to stabilize alumina supports against such thermal degradation by the use of materials such as zirconia, titania, alkaline earth metal oxides such as baria, calcia, or strontia, or rare earth metal oxides such as ceria, lanthana, and mixtures of two or more rare earth metal oxides” [paragraph 0017] and “thermal stabilization of -alumina (which is equivalent to flash calcined gibbsite – see paragraph 0024 – Examiner’s addition) by the addition of a stabilizing metal such as lanthanum (La-doping) followed by calcination has demonstrated profound improvements in the thermal stability, surface properties, and Na-tolerance of the rehydrated -alumina” [paragraph 0027].  Furthermore, it is well known in the art that boehmite (see mention above) can be formed from gibbsite.
Therefore, at the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the FCC catalyst of Macedo with the doped alumina of Yang for the reasons already stated, namely, improvements in thermal stability, surface properties, and Na-tolerance, and the invention as a whole would have been prima facie obvious.
With respect to claim 19, note the 3% quantities in Examples 2 & 3 of Yang and paragraph 0034: “[i]n the present invention, the rehydrated -alumina is doped with 0-24 wt % of the stabilizing metal. More preferably 0.1-12 wt % of the stabilizing metal is incorporated into the rehydrated -alumina.”
Claims 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macedo (US 6,319,393 B1) in view of Stockwell et al (US 6,656,347 B2).
Macedo does not appear to explicitly disclose “in situ crystallizing a zeolite on the pre-formed microspheres to provide the zeolitic microsphere material.”
However, Stockwell et al, which is concerned with structurally enhanced cracking catalysts, discloses “Y-faujasite is allowed to crystallize by mixing the calcined kaolin microspheres [an alumina support source – Examiner’s insertion] with the appropriate amounts of other constituents (including at least sodium silicate and water), as discussed in detail below, and then heating the resulting slurry to a temperature and for a time (e.g., to 200o-215o F. for 10-24 hours) sufficient to crystallize Y-faujasite in the microspheres” [column 36-42].  Note that Stockwell et al discloses “any alumina source which has the proper combinations of porosity and reactivity during zeolite synthesis and can generate the desired catalyst macroporosity and morphology can be used” [column 6, lines 26-29].  Therefore, flash calcined gibbsite would have been an obvious alumina source.  Stockwell et al specifically discloses “zeolite initiator may be mixed with the kaolin microspheres after they are formed and before the commencement of the crystallization process, a technique which is referred to herein as ‘external seeding’” [column 11, lines 55-58] and“[t]he sodium silicate and sodium hydroxide reactants may be added to the crystallization reactor from the microspheres containing Y-faujasite are separated from at least a substantial portion of their mother liquor, e.g., by filtration. It may be desirable to wash to microspheres by contacting them with water either during or after the filtration step. The purpose of the washing step is to remove mother liquor that would otherwise be left entrained within the microspheres” [column 13, lines 21-34].  Note that the filtration above corresponds to the separating step of instant claim 38.
At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the preparation of the FCC catalyst of Macedo with the in situ crystallization of zeolite Y of Stockwell et al because the crystallization catalysts prepared by said in situ crystallization have a “large pore surface area [that is]…vastly improved over previous catalysts,…[and] the zeolite crystals are readily accessible to the hydrocarbon feed….it appears that previous catalysts in which the zeolite is incorporated into a matrix by physical mixing and glued with binder have sufficient macroporosity, however the binder coats the active zeolite catalyst thereby blocking accessibility thereto. The present microsphere catalysts have a morphology which allows fast diffusion into the catalyst due to the macroporosity and enhanced dispersion of the matrix, and further provides the highest accessibility to the zeolite inasmuch as the zeolite is freely coated onto the walls of the pores” [column 6, lines 33-47].  Consequently, said catalyst attrition-resistant [column 2, lines 34-35], “maximizes bottoms cracking and minimizes slurry gravity” [column 2, lines 43-44] and “maximizes gasoline yields” [column 2, lines 50-52].  Note that maximizing gasoline yield is an emphasis of Macedo [see, e.g., Example 6: “[t]he nickel impregnated Catalysts A, B, and D showed better selectivities, in particular with respect to LPG and gasoline, than the nickel impregnated Comparative Catalyst X”].  Therefore, the invention as a whole would have been prima facie obvious.
With respect to the heating step of instant claim 36 and the exchanging step of instant claim 38, Stockwell et al discloses “[t]he general procedure for manufacturing the FCC microspheres of this invention is well-known in the art and can be followed from the procedure disclosed in U.S. Pat. No. 4,493,902” [column 11, lines 10-13], wherein Brown et al (US 4,493,902) discloses that “[z]eolite is allowed to crystallize water, one or more sources of sodium silicate and, if the microspheres were not internally seeded, amorphous zeolite initiator, and heating the resulting mixture to a temperature and for a time sufficient to crystallize at least about 40% by weight Y-faujasite in the microspheres” [column 14, lines 9-16].  Since the zeolite precursors of modified Macedo are the same as the instant application (sodium silicate, sodium hydroxide, and water) it is expected, absent evidence to the contrary, that the at least about 40% by weight Y-faujasite is the recited NaY-zeolite.  Further note that Stockwell et al discloses “The microspheres that are filtered contain Y-faujasite zeolite in the sodium form. Typically, the microspheres contain more than about 8% by weight Na2O. To prepare the microspheres of the present invention, a substantial portion of the sodium ions in the microspheres are replaced by ammonium or rare earth ions or both” [column 13, lines 39-44].
With respect to claim 39, Stockwell et al discloses “[i]on exchange may be conducted by a number of different ion exchange methods. Preferably, the microspheres are first exchanged one or more times with an ammonium nitrate solution at a pH of about 3-4. The ion exchange(s) with ammonium ions are preferably followed by one or more ion exchanges with rare earth ions at a pH of about 3-4. The rare earth may be provided as a single rare earth material or as a mixture of rare earth materials. Preferably, the rare earth is provided in the form of nitrates or chlorides. The preferred microspheres of the invention are ion exchanged to contain between 0% and 12% by weight REO, most preferably 0.5% to 8% by weight REO and less than about 0.5%, more preferably less than about 0.4%, and most preferably about 0.2% by weight Na2O. As is well known, an intermediate calcination will be required to reach these soda levels” [column 13, lines 45-59].

Allowable Subject Matter
Claims 23 and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
with respect to claim 23, note that Macedo discloses “about 5 to 50 weight percent of at least one crystalline, zeolitic aluminosilicate” [see citation above], which is lower than the claimed range.  With respect to claim 40, none of the references discloses the calcining conditions with any specificity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Culross et al (US 5,070,053), which discloses “The material is then calcined at a temperature within the range from about 300o C. to about 1000o C. When the alumina-on-silica material is calcined at lower temperatures within this range, the acid sites will be predominantly of the Bronsted acid type. When calcined at higher temperatures within this range, the acid sites will be predominantly of the Lewis type. At intermediate temperatures within this range, the acid sites will be a mixture of Bronsted and Lewis types. During calcination, the aluminum compound will be converted to a surface bound alumina phase” [column 6, lines 22-35]; Filho et al in Materials Research (2016, vol. 19, no. 3, pgs 659-668), which discloses “[b]oehmite can be prepared by a solid state thermal transformation of gibbsite. Water in vapor form is released by heating gibbsite particles to 380K to around 580K. If favorable conditions exist for the water vapor formed in the heating process to be retained within the gibbsite particles (coarse gibbsite particles; high heating rate; previous presence of water vapour in the system), boehmite is formed” and “[b]oehmite can also be synthesized from liquid phase by hydrothermal/solvothermal routes or by sol-gel and precipitation techniques” [see page 659].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
March 10, 2021